In a custody proceeding pursuant to Family Court Act article 6, (1). the mother and the father separately appeal from an order of disposition of the Family Court, Rockland County (Warren, J.), dated June 19, 1996, which awarded custody of the child to the petitioners, who are the paternal aunt and uncle of the subject child, and (2) the father appeals from an order of the same court dated May 31, 1996, which denied his motion to disqualify counsel for the petitioners.
Ordered that the appeal by the mother is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the appeal by the father from the order dated May 31, 1996, is dismissed, without costs or disbursements, as abandoned, and on the ground that that order is not appeal-able as of right (see, Family Ct Act § 1112 [a]) and leave was not granted; and it is further,
Ordered that the order of disposition is affirmed insofar as appealed from by the father, without costs or disbursements.
The determination of the court that extraordinary circumstances exist is supported by substantial evidence (see, Matter of Corey L. v Martin L., 45 NY2d 383; Matter of Bennett v Jeffreys, 40 NY2d 543). Therefore, the court properly held a hearing on the question of the child’s best interests (see, Matter of Male Infant L., 61 NY2d 420).
Moreover, the evidence supports the finding that the best interests of the child will be served if she remains in the custody of the petitioners with open and free visitation to the parents (see, Eschbach v Eschbach, 56 NY2d 167). Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.